BILLINGS, District Judge.
This case is submitted on an application for a mandamus requiring the respondents to issue bonds under Act Ho. 74-, p. 84, of the Acts of 1880. That act provides that the city of Hew Orleans may issue bonds of the denomination of five dollars, having 10 years to run from July, 1880, bearing 3 per cent, interest. Section 3: “Be it further enacted that the said bonds may be issued to take up the unbonded valid indebtedness of the said city of Hew Orleans, and the unpaid salaries of school teachers, and expense of maintaining the public schools created since 1872, and prior to January 1, 1880.” The application is based upon a judgment rendered by this court in favor of the relators against the respondents, the board of directors of the city scliools of Hew Orleans, for salaries due Mrs. Fisher, one of the relators, and others teachers who had assigned their certificates to her. The salaries accrued in the years 1874, 1875, and 3876. Act 74 of the Acts of 1880 became a law on the 7th of April, three days after the legislature passed Act 333, p. 180, of the Acts of 1880, to liquidate the indebtedness of the city of Hew Orleans, and to apply its assets to the satisfaction thereof; to create a board of liquidation, prescribe their duties, and to provide for a fiscal agent, and for the levying of a sufficient tax to pay interest. This act creates the board of liquidation, and provides: Section 1 creates this board for the purpose of liquidating, reducing, and consolidating the debt of the city of Hew Orleans, as hereinafter specified. Section 8 deals with, what sort of debts may be canceled and taken up by said bonds, and they are the entire valid debt of the city of Hew Orleans, except the floating debt created up to the date of the passage of this act, whether presented by bonds of various classes or by judgments. Section 5, that the city shall transfer to it all the property, both real and personal, which is to be disposed of by them, and placed to the credit of the city fund debt. Section 8 provides *50that the surplus arising from the debt and interest tax, or from the sale of assets, shall he used to pay the interest on the bonds which the act authorizes, and, if any balance remains, for the retirement of the bonds themselves. The last section of the act (section 12) provides that all parts of all laws in conflict with that act are repealed. The bonds that were authorized to be issued were 50-year bonds, 4 per cents. In 1890 an amendment to the constitution of the state of Louisiana was proposed by the legislature, which was adopted by the people of the state. That amendment provides that all the funds received by said board of liquidation — that is, the respondents— from the sale of the constitutional bonds shall be used solely and exclusively for retiring by pajmient all the outstanding valid bonds of the city of New Orleans matured or subject to be called, including the certificates of bonds issued under the fourth section of Act No. 58 of 1882, and including judgments now or hereafter rendered on floating debt claims prior to 1879, entitled to be funded under Act No. 67 of 1884. The second section of Act No. 67 of 3884, which is thus made a part of the constitutional amendment, after specifying the term, denomination, and' rate of interest of the bonds to be issued thereunder, made it the duty of the said board to retire and cancel the entire debt of the city of New Orleans, now in the form of executory judgments, and registered under the provisions of Act No. 5 of 1870, and that which hereafter may become merged into executory judgments and likewise registered, contains this provision: That it is the full intent and meaning of this act to apply solely the privileges thereof to executory judgments at present rendered against the city, and to such floating debt or claims against said city for 3878 and previous years, merged, and to be merged, into executory judgments, whether absolute, or rendered against the revenues of any particular year or years previous to the year 1879. It is thus seen-that Act No. 74 of 1880 was qualified, and, so far as relates to the relators’ claim, rendered nugatory, by Act No. 133 of the same year, above referred to. It is -also seen that the amendment to the constitution proposed by joint legislature, Act No. 110, page 144 of the Acts of 1890, confines the authority tó pay the floating debt of the city to such as are entitled to be funded under Act No. 67 of 1884, and that this last act (section 2) authorized the payment by the respondents only of judgments against the city that either have, been rendered, or that hereafter may be rendered.
It seems to me, without passing upon the other points raised in the case, a sufficient answer to the petition of the relators is that they have no judgment against the city of New Orleans, and it is only judgments against that municipal corporation capable of being-registered under Act No. 5 of the Acts of 1870 which, under the existing law, can be dealt with and funded by the board of liquidation.